Title: To Thomas Jefferson from William Short, 16 May 1803
From: Short, William
To: Jefferson, Thomas


          
            May 16 1803
          
          Jeffn.—ansr. his last—mention my lands—shall request Mr. G. Jeff. to advertise them—shall endeavour to return to Virgia. Springs—uncertain if I shall find him at Mont. if [so shd.] be happy to see him there once more—Taylor to recieve the 500 a month—as to the political part of his letter—always my opinion on this subject—founded on my knowlege of the Spa. Govt—happy in the result—do not give credit to the idea of purchasing to the left bank [&c if] it [exacts] and it may , contrary to my expectation—beyond the most sanguine
        